Case 1:21-cr-00115-ENV Document 29 Filed 05/07/21 Page 1 of 5 PagelD #: 140

PROCESS RECEIPT AND RETURN

U.S. Department of Justice

 

 

 

 

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"
PLAINTIFF COURT CASE NUMBER
United States of America CR-21-0115
DEFENDANT TYPE OF PROCESS
Raymond Kohut Order of Forfeiture

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE U.S. Marhsals Service

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
225 Cadman Plaza East, Brooklyn, New York 11201

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285
MARK J. LESKO, Acting United States Attorney - Eastern District of New York Number of parties to be
271-A Cadman Plaza, Brooklyn, New York 11201 served in this case
Attn: AUSA Brian Morris Check for service
on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

Pursuant to the Order of Forfeiture, please deposit funds to SADF. CATS ID: 21-FBI-005617.

 

 

 

 

 

Signature of Attorney other Originator requesting service on behalf of: [x] PLAINTIFF TELEPHONE NUMBER DATE
. . igitally si Brian D. Morris by EV
Brian D. Morris by EV p8mchetescciesiizcs0 = C) DEFENDANT 718-254-6512 5/6/2021
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
l acknowledge receipt for the total Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve italty sh M
(Sign only for USM 285 if more 53 53 M@RIAH HERNITER came) a
than one USM 285 is submitted) No. No. (Affiliate) Date: 2021.05.06 16:51:27 -04°00"° 5/6/2021

 

 

 

 

 

 

I hereby certify and return that | [1] have personally served , [] have legal evidence of service, [X] have executed as shown in "Remarks", the process described on the
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

CJ I hereby certify and return that | am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

Name and title of individual served (if not shown above) Date Time (J am
5/7/2021 O pm
Address (complete only different than shown above) Signature of U.S. Marshal or Deputy
MARVELLA Digitally signed by MARVELLA
JEFFERSON
JEFFERSON Date: 2021.05.07 10:54:09 -04°00"

 

 

Costs shown on attached USMS Cost Sheet >>
REMARKS

Funds in the amount of $1,000,000.00 were deposited into the SADF of 5/5/21

 

Form USM-285
Rev. 01/21
Case 1:21-cr-00115-ENV Document 22 Filed 04/06/21 Page 1 of 4 PagelD #: 113

FR:BDM
F. #2019R01465

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

eee ee eee 4
UNITED STATES OF AMERICA ORDER OF FORFEITURE
- against - 21-CR-115 (ENV)
RAYMOND KOHUT,
Defendant.
~ eee X

WHEREAS, on or about April 6, 2021, Raymond Kohut (the “defendant”),
entered a plea of guilty to the offense charged in the Sole Count of the above-captioned
Information, charging a violation of 18 U.S.C. § 1956(h); and

WHEREAS, pursuant to 18 U.S.C. § 982(a)(1), the defendant has consented to
the entry of a forfeiture money judgment in the amount of two million two hundred thousand
dollars and zero cents ($2,200,000.00) (the “Forfeiture Money Judgment”), as property, real
or personal, involved in the defendant’s violation of 18 U.S.C. § 1956(h) or any property
traceable to such property, and/or substitute assets, pursuant to 21 U.S.C. § 853(p), as
incorporated by 18 U.S.C. § 982(b)(1).

IT IS HEREBY ORDERED, ADJUDGED AND DECREED, on consent, by
and between the United States and the defendant as follows:

1. The defendant shall forfeit to the United States the full amount of the

Forfeiture Money Judgment, pursuant 18 U.S.C. §§ 982(a)(1) and 982(b)(1) and 21 U.S.C.

§ 853(p).
Case 1:21-cr-00115-ENV Document 22 Filed 04/06/21 Page 2 of 4 PagelD #: 114

2. All payments made towards the Forfeiture Money Judgment shall be
made by a money order, or certified and/or official bank check, payable to U.S. Marshals
Service with the criminal docket number noted on the face of the instrument. The defendant
shall cause said payment(s) to be sent by overnight mail delivery to Assistant United States
Attorney Brian Morris, United States Attorney’s Office, Eastern District of New York, 271-
A Cadman Plaza East, Brooklyn, New York 11201. The defendant shall pay the sum of one
million dollars and zero cents ($1,000,000.00) within 30 days of the date that the defendant
pleads guilty (the “Initial Due Date”). The defendant shall pay the remaining balance of the
Forfeiture Money Judgment on or before the date of sentencing (the “Final Due Date” and,
together with the Initial Due Date, the “Applicable Due Dates”).

3. If the defendant fails to pay any portion of the Forfeiture Money
Judgment on or before the Applicable Due Dates, the defendant shall forfeit any other
property of his up to the value of the outstanding balance, pursuant to 21 U.S.C. § 853(p),
and further agrees that the conditions of 21 U.S.C. § 853(p)(1)(A)-(E) have been met.

4. Upon entry of this Order of Forfeiture (“Order”), the United States
Attorney General or his designee is authorized to conduct any proper discovery in
accordance with Fed. R. Crim. P. 32.2(b)(3) and (c). The United States alone shall hold title
to the monies paid by the defendant to satisfy the Forfeiture Money Judgment following the
Court’s entry of the judgment of conviction.

5. The defendant shall fully assist the government in effectuating the
payment of the Forfeiture Money Judgment, by among other things, executing any
documents necessary to effectuate any transfer of title to the United States. The defendant

shall not file a claim or petition seeking remission or contesting the forfeiture of any property

 

United States v. Raymond Kohut
21-CR-115 (ENV) Order of Forfeiture Page 2
Case 1:21-cr-00115-ENV Document 22 Filed 04/06/21 Page 3 of 4 PagelD #: 115

against which the government seeks to satisfy the Forfeiture Money Judgment in any
administrative or judicial (civil or criminal) proceeding. The defendant shall not assist any
person or entity to file a claim or petition seeking remission or contesting the forfeiture of
any property against which the government seeks to satisfy the Forfeiture Money Judgment
in any administrative or judicial (civil or criminal) forfeiture proceeding.

6. The defendant knowingly and voluntarily waives his right to any
required notice concerning the forfeiture of the monies and/or properties forfeited hereunder,
including notice set forth in an indictment or information. In addition, the defendant
knowingly and voluntarily waives his right, if any, to a jury trial on the forfeiture of said
monies and/or properties, and waives all constitutional, legal and equitable defenses to the
forfeiture of said monies and/or properties, including, but not limited to, any defenses based
on principles of double jeopardy, the Ex Post Facto clause of the Constitution, any applicable
statute of limitations, venue, or any defense under the Eighth Amendment, including a claim
of excessive fines.

7. The entry and payment of the Forfeiture Money Judgment is not to be
considered a payment of a fine, penalty, restitution loss amount or a payment of any income
taxes that may be due, and shall survive bankruptcy.

8. Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this Order shall
become final as to the defendant at the time of sentencing and shall be made part of the
sentence and included in the judgment of conviction. This Order shall become the Final
Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2). At that time, the monies
and/or properties paid toward the Forfeiture Money Judgment shall be forfeited to the United

States for disposition in accordance with the law.

 

United States v. Raymond Kohut
21-CR-115 (ENV) Order of Forfeiture Page 3
Case 1:21-cr-00115-ENV Document 29 Filed 05/07/21 Page 5 of 5 PagelD #: 144

Case 1:21-cr-00115-ENV Document 22 Filed 04/06/21 Page 4 of 4 PagelD #: 116

9. This Order shall be binding upon the defendant and the successors,

administrators, heirs, assigns and transferees of the defendant, and shall survive the

bankruptcy of any of them.

Ye oe

10. This Order shall be final and binding only upon the Court’s “so
ordering” of the Order.

11. The Court shall retain jurisdiction over this action to enforce
compliance with the terms of this Order and to amend it as necessary, pursuant to Fed. R.
Crim. P. 32.2(e).

Dated: Brooklyn, New York
~ Apt 6 __, 2021

SO ORDERED:

Mic N. (italiano

HONORABLE ERIC N. VITALIANO
UNITED STATES DISTRICT COURT JUDGE
EASTERN DISTRICT OF NEW YORK

 

 

United States v. Raymond Kolut
21-CR-115 (ENV) Order of Forfeiture Page 4
